Title: From George Washington to the Ladies of Trenton, 21 April 1789
From: Washington, George
To: Ladies of Trenton



Trenton April 21st 1789

General Washington cannot leave this place without expressing his acknowledgments, to the Matrons and Young Ladies who received him in so novel & grateful a manner at the Triumphal Arch in Trenton, for the exquisite sensation he experienced in that affecting moment. The astonishing contrast between his former and actual situation at the same spot—The elegant taste with which it was adorned for the present occasion—and the innocent appearance of the white-robed Choir who met him with the gratulatory song, have made such impressions on his remembrance, as, he assures them, will never be effaced.
